Citation Nr: 0310820	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease and recurrent chronic lumbosacral 
strain, L5-S1.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from March 1990 to February 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO continued the 20 percent evaluation for degenerative 
disc disease and recurrent chronic lumbosacral strain, L5-S1.  
The record reflects that he subsequently perfected a timely 
appeal regarding this issue.


REMAND

The veteran contends that his service-connected back disorder 
is worse than it is currently evaluated.  He maintains that 
the severity of his symptomatology necessitates an evaluation 
in excess of the 20 percent rating currently assigned by the 
RO.  

The record on appeal reflects conflicting evidence as to the 
nature and severity of the veteran's low back disorder.  The 
most recent evidence of record, which has not been reviewed 
by the RO, shows that the veteran suffers from severe pain 
and incapacitating episodes lasting from 2 to 4 weeks.  
However, the January 2000 VA orthopedic examination revealed 
mild to moderate recurrent lumbosacral strain and 
degenerative disc disease at L5-S1, with objective evidence 
of lower extremity radiculopathy.  Additionally, medical 
records dated in October 2000 show that the veteran 
complained of lower right-side back pain and right leg pain, 
although no peripheral neuropathy or lumbosacral 
radiculopathy was detected.  

Due to the inconsistencies noted above, the Board is without 
sufficient medical evidence to make a conclusive finding 
regarding the veteran's claim.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board, in rendering 
its final decision, must consider independent medical 
evidence in support of our findings of fact, rather than 
providing our own medical judgment in the guise of a Board 
decision. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the veteran should be afforded VA neurological 
and orthopedic examination to determine the etiology and 
severity of his low back symptoms.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2002).

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the Court has confirmed this 
obligation over the years.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see 
also 38 C.F.R. § 3.326 (2002).

The Court has also expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that Rating Schedule provisions based upon 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner, and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.  See also 38 C.F.R. §§ 4.10, 4.40.

The Court has more recently reaffirmed its holding in DeLuca, 
holding, in an analogous case:  

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  See 
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995); 
see also Smallwood v. Brown, 10 Vet. App. 93, 99 
(1997)]; Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) ("fulfillment of the statutory 
duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination, 
one which takes into account the records of the 
prior medical treatment, so that the evaluation 
of the claimed disability will be a fully 
informed one").

Arms v. West, 12 Vet. App. 188, 201 (1999); overruled in part 
on other grounds by Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).  See also Fenderson v. West, 12 Vet. App. 119, 128 
(1999), holding that a veteran's complaint of "pain that is 
worse with activities is evidence of pain on movement and 
functional disability due to pain that requires explicit 
consideration under 38 C.F.R. §§ 4.40 and 4.45."

In a precedential decision, the VA General Counsel has held 
that a disability involving intervertebral disc syndrome must 
be evaluated under the criteria discussed in DeLuca.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, See 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002), was enacted.  This new 
statute amended and clarified VA's duties to notify and 
assist claimants in the development of the facts relevant to 
their claims.  Since this case is being returned to the RO 
for further evidentiary development, the RO should ensure 
that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.  Such review should include consideration of 
the recent judicial precedent issued by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held that the RO 
must develop and evaluate any new evidence which is needed, 
and then provide a supplemental statement of the case (SSOC) 
regarding all evidence received since any previous statement 
of the case.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should request from the veteran 
the names and addresses of all medical care 
providers (VA and non-VA) who have treated 
him for his service-connected low back 
disorder since October 2002, obtain copies of 
all pertinent records from the identified 
sources (which are not already in the file), 
and associate them with the claims folder.

2.  The veteran should be afforded a VA 
examination, to include orthopedic and 
neurological evaluations, to determine the 
current nature, extent, and manifestations of 
his back disorder.  All indicated tests and 
studies should be conducted and all findings 
should be reported in detail.  The RO should 
provide the examiner with the old and new 
criteria of Diagnostic Code (DC) 5293, and 
he/she should report the results of the 
examination in relationship to that code.  
The claims folder should also be provided to 
the examiner.  The examiner should note in 
writing whether the claims folder and the 
criteria of DC 5293 were provided.  The 
examiner should also indicate whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination attributable 
to the service- connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  

The examiner should be asked to express an 
opinion as to whether pain could 
significantly limit functional ability during 
flare-ups or when the low back is used 
repeatedly, also, if feasible, portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

3.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of all test reports, special 
studies, or opinions requested, the report 
must be returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim for entitlement to an increased 
evaluation for a back disability, in light of 
all current applicable rating criteria, 
including 38 C.F.R. § 471a, DC 5293, 
effective from September 23, 2002, with 
consideration of all additional evidence 
added to the record, taking into 
consideration the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), as well as the 
aforementioned opinion of the General 
Counsel, VAOPGCPREC 36-97.

5.  If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental statement 
of the case which summarizes the pertinent 
evidence, all applicable law and regulations, 
including the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and reflects detailed reasons and 
bases for the decision.  They should then be 
afforded a reasonable period in which to 
respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


